DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 08 June 2022 is acknowledged. Claims 1, 4, 11, 13, 18, and 19 were amended. Claim 20 is new. It is noted that applicant’s response does not list claim 15 as pending (page 5, paragraph 1 under “Claims”). This is anticipated to be an accidental omission as the claim is still pending in the claim set of 08 June 2022 submitted with the response. Claims 1, 3, 4, 8-13, 15, and 18-20 are pending and under examination.

Withdrawn Objections and/or Rejections
	The specification and claims 1, 4, 18, and 19 were objected to for using an incorrect syntax in reference to the sequence listing. Claims 3, 8-13, and 15 were objected to by virtue of their dependency on the objected claims. Applicant’s amendment to the specification and claims have overcome the objections and the objections are withdrawn. 
	Claims 11 and 13 were rejected under 35 USC 112(b) as being indefinite. Applicant’s amendment of the claims have overcome the rejections and the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 8-13, 15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to VHH chains of anti-Her2 nanobodies with amino acid sequences of SEQ ID NO: 1-40 as disclosed in claim 1. While Her2 nanobodies were known in the art prior to the effective filing date of the claimed invention, the structures of the instant invention are free of the prior art and were therefore determined to be novel. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated nanobodies with the disclosed structures making them non-obvious. The following is considered the closest art:

Her2 Nanobodies:
WO 2016/016329 A1 (Vrije Universiteit Brussel) 4 FEB 2016
Vrije teaches polypeptides comprising of at least one heavy chain variable domain of a heavy chain antibody (VHH) that specifically binds to a protein present on or specific for a solid tumor, such as HER2 (abstract). Vrije teaches nucleic acids encoding such polypeptides and methods for preparing and host cells capable of expressing the polypeptides. Vrije teaches the use of these antibodies in detection, imaging, prognosis and diagnosis of cancer as well as for prediction of patient response to therapeutics (abstract). Vrije, however, does not disclose amino acid sequences matching those of the instant claims.

US 2016/0144062 A1 (GE Healthcare Limited and Imperial Innovations Limited)
GE teaches the use of a polypeptide that specifically binds to HER2 conjugated with a radionuclide (abstract) and its use as an assessment tool of a cancer patient’s HER2 status (page 1, [0005]). GE teaches a conjugate of HER2 with a radioisotope suitable for diagnostic imaging and methods of using the conjugate (page 1, [0013]). GE, however, does not disclose amino acid sequences matching those of the instant claims.


Antibody Structure:
CN 112500480 (Shanghai Luoqi Biomedical Technology Co. Ltd) 16 MAR 2021
While Shanghai was published after the effective filing date of the claimed invention, the antibody structures disclosed within were found to be closest in structural match to many of those of the claimed invention. The nanobody disclosed by Shanghai is a novel treatment for the coronavirus SARS-CoV2 infection and consists of a single domain antibody that comprises a heavy chain variable region (VHH). See alignments of several structures below for examples.
Alignment of instant application SEQ ID NO: 1 with Shanghai SEQ ID NO: 134:

    PNG
    media_image1.png
    285
    674
    media_image1.png
    Greyscale


Alignment of instant application SEQ ID NO: 26 with Shanghai SEQ ID NO: 4:

    PNG
    media_image2.png
    281
    675
    media_image2.png
    Greyscale


WO2017101828A1 (Suzhou Alphamab Co., ltd) 22 JUN 2017 (Effective Filing date: 16 DEC 2015)
Suzhou teaches heterodimeric molecules and compositions for preparing a bispecific antibody, including methods of production using a nucleic acid molecule, a vector, and a host cell. Included in Suzhou is an anti-HER2 ScFv VH-IgG1-Fc fusion variant (SEQ ID NO: 35) for use in the preparation of a bispecific antibody. Suzhou SEQ ID NO: 35 and instant application SEQ ID NO: 40 have the following alignment with 71.2% matching amino acids. 

    PNG
    media_image3.png
    220
    654
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647